DETAILED ACTION
	This is a first office action in response to application 16/983,030 filed 08/03/2020, in which claims 1-20 are presented for examination. A preliminary amendment filed provides claims 1-20 are cancelled and claims 21-40 are added is hereby acknowledged. Currently claims 21-40 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,732,827 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims correspond in scope with those of the originally granted patent. The following is an example of the independent claims: 

Instant Application 16/983,030
U.S. Patent No. 10,732,827
21. (New) A method for selecting and controlling an external device by a smart watch, the method comprising: 
receiving, from a server, location information for a plurality of external devices; 
determining spatial information which is in a form of digital image based on the location information for the plurality of external devices; 
displaying the spatial information and a selection area within the spatial information; 
receiving a first input for changing a size of the displayed selection area by at least one physical key of the smart watch; based on the first input, changing the size of the displayed selection area to select at least one of the external devices located within the changed selection area; 
receiving a second input for controlling the at least one external device by the at least one physical key; and transmitting a control information corresponding to the second input.
1.  A method for selecting and controlling an external device by an electronic device, the method comprising: 
receiving, from a server, location information for a plurality of external devices;  
determining spatial information which is in a form of digital image based on the location information for the plurality of external devices;  
displaying the spatial information, and a selection area within the spatial information;  
receiving a first touch input for changing a size of the displayed selection area;  

based on the first touch input, changing the size of the displayed selection area to select at least one of the external devices located within the changed selection area;  
receiving a second touch input for controlling the at least one external device;  and transmitting a control information corresponding to the second touch input.
31. (New) A method for selecting and controlling an external device by an electronic device, the method comprising: receiving, from a server, location information for a plurality of external devices; 

determining spatial information which is in a form of digital image based on the location information for the plurality of external devices; 

displaying the spatial information; 


receiving a first touch input for determining a shape of a selection area within the spatial information; 

based on the first touch input, selecting at least one of the external devices located within the determined the shape of the selection area; 


receiving a second touch input for controlling the at least one external device; and 

transmitting a control information corresponding to the second touch input.
1.  A method for selecting and controlling an external device by an electronic device, the method comprising: 
receiving, from a server, location information for a plurality of external devices;  

determining spatial information which is in a form of digital image based on the location information for the plurality of external devices;  

displaying the spatial information, and a selection area within the spatial information;  
receiving a first touch input for changing a size of the displayed selection area;  


based on the first touch input, changing the size of the displayed selection area to select at least one of the external devices located within the changed selection area;  
receiving a second touch input for controlling the at least one external device;  and 

transmitting a control information corresponding to the second touch input.


	Further depending claims 22-30 and 32-40 additionally the scope of the claims are rejected on the ground of nonstatutory double patenting as they also correspond in scope with those of the originally granted patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  The displaying of the selection area within the spatial information displayed. To overcome this rejection The Office suggests the following: “receiving a first touch input for determining a shape of a selection area displayed within the spatial information;”. It is therefore respectfully submitted the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Further depending claims 32-40 are rejected as they inherit the deficiencies of their base claims and are rejected under similar rationale.
Allowable Subject Matter
Claim 21 is allowed.
	Claims 22-30 are allowed based on their dependence from an allowed base claim.
	The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record Sasaki et al. U.S. Patent Application Publication No. 2015/0033136 Al hereinafter Sasaki, Reponen U.S. Patent Application Publication No. 2003/0197740 Al hereinafter Reponen, Rosewell U.S. Patent Application Publication No. 2016/0187995 Al hereinafter Rosewell, Jeon et al. U.S. Patent Application Publication No. 2017/0134553 Al hereinafter Jeon, and Shim et al. U.S. Patent Application Publication No. 2014/0167929 Al hereinafter Shim does not appear to fairly suggest either alone or in combination the now recited features of the independent claims. It is therefore respectfully submitted the claims are allowable over the prior art of record.
Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626